DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-10, 13-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Applicant’s submitted prior art, Lee, US 2014/0118969A1.
Claims 1 and 13 are anticipated by Lee’s figures 1-3, 6 and accompanying text which discloses a display apparatus comprising: 
. a display panel 200/400 including a front surface (e.g., upper surface) and a rear surface (e.g., rear surface) and including a plurality of display pads (according to the display panel property) 
. a flexible printed circuit board (e.g. flexible wiring board 20) connected to the display pads and bent toward the rear surface of the display panel along a virtual bending axis extending in the one direction (see fig 6)
. wherein the flexible printed circuit board includes, based on a point of intersection with the bending axis in the one direction (e.g., corresponding to the radius of curvature where the mesh 51 is), and includes a first bending region (e.g. over mesh are) adjacent to the display pads and a second bending region (e.g., lower mesh area) adjacent to the rear surface of the display panel, and the shielding member.
. a shielding member 50 covering the second bending region (see fig 6).
Re claims 2 and 14, wherein the shielding member 50 covers a portion of the first bending region (see fig 6).
Re claims 6-8 and 18-19, wherein the flexible printed circuit board PCB comprises a flexible circuit board 20 including a front surface on which the shielding member 50 is disposed and a rear surface opposite to the front surface, and a driving chip 30 mounted with a spacer on the rear surface of the flexible circuit board (see fig. 3) as well as the display panel structural.
Re claim 9, a protection member 40 disposed between said display panel and the second bending region (see fig. 3)
Re claim 10, further comprising a main printed circuit board 300 connected to the second bending region, wherein the main printed circuit board is disposed on the protection member (see fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s submitted prior art, Lee, US 2014/0118969A1.
Re claim 11, Lee discloses the claimed invention as described above except for first and second inclined surface inclined at a predetermined angle from front and rear surfaces of the display panel; over a side surface of the display panel.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an inclined surface from a side surface of a display panel side surface since it was known in the art for assembly purposes.
Allowable Subject Matter
Claims 3-5, 12, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Komiyama et al. (US 2018/0342821) disclose a shield layer 13 cover the flexible printed circuit board (see fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871